ORDER

PER CURIAM:
AND NOW, this 3rd day of September, 1998, a Rule having been entered upon respondent by this Court on July 7, 1998, to show cause why he should not be disbarred and upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute, Richard Darnell Moxris is disbarred from the Bar of this Commonwealth, retroactive to December 4, 1996, and he shall comply with all the provisions of Rule 217, Pa. R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.